              Case 3:20-cv-05005-RJB Document 68 Filed 06/01/20 Page 1 of 12



 1

 2

 3

 4

 5

 6

 7
                               UNITED STATES DISTRICT COURT
 8
                              WESTERN DISTRICT OF WASHINGTON
                                        AT TACOMA
 9

10
        TED SPICE,                                         CASE NO. 20-5005 RJB
11
                                  Plaintiff,               ORDER ON MOTION FOR
12              v.                                         RECONSIDERATION OF ORDER
                                                           ON MOTIONS TO DISMISS AND
13      INTERNAL REVENUE SERVICE, et. al.,                 VARIOUS OTHER MOTIONS
14                                Defendants.

15

16          This matter comes before the Court on the Plaintiff’s Motion for Reconsideration (Dkt.

17   62), U.S. Bankruptcy Trustee Brian L. Budsberg’s submission regarding attorneys’ fees (Dkt.

18   47), and Plaintiff’s Motion for Extension of Time (Dkt. 65). The Court has considered the

19   pleadings filed regarding the motions and the remaining record.

20           The Plaintiff moves the Court to reconsider portions of the May 11, 2020 Order on

21   Motions to Dismiss and Various Other Motions (Dkt. 47) which, in part, dismissed Defendants

22   U.S. Bankruptcy Trustee Brian L. Budsberg, Budsberg Law Group, PLLC (“Budsberg Law”)

23   and the Estate of Mark and Donna Dubois (“Dubois Bankruptcy Estate”) and Defendants Donna

24   E. Dubois and the Estate of Doris E. Mathews (“Mathews Estate”). Dkt. 62. He moves for

     ORDER ON MOTION FOR RECONSIDERATION OF ORDER ON MOTIONS TO DISMISS AND VARIOUS
     OTHER MOTIONS - 1
              Case 3:20-cv-05005-RJB Document 68 Filed 06/01/20 Page 2 of 12



 1   reconsideration of the portion of the May 11, 2020 Order that granted an award attorneys’ fees as

 2   a sanction under Fed. R. Civ. P. 11 for continuing a frivolous case against Trustee Budsberg. Id.

 3   The Plaintiff also moves the Court for reconsideration the portion of the May 11, 2020 Order

 4   renoting his Motion for Leave to File an Amended Complaint. Id.

 5          As ordered in the May 11, 2020 Order, Trustee Budsberg filed pleadings indicating the

 6   amount of attorneys’ fees he has incurred defending this case. Dkts. 66 and 67. He claims

 7   $11,760.00. Id.

 8          Also before the Court is the Plaintiff’s motion for an extension of time to file the joint

 9   status report. Dkt. 65.

10          The facts and procedural history are in the May 11, 2020 Order on Motions to Dismiss

11   and Various Other Motions (Dkt. 47, at 1-9) and are adopted here. Each of the motions and

12   submittals regarding the Rule 11 sanctions will be considered below.

13                               I.     MOTION FOR RECONSIDERATION

14          A. MOTION FOR RECONSIDERATION STANDARD

15          Western District of Washington Local Rule (7)(h)(1) provides, “[m]otions for

16   reconsideration are disfavored. The court will ordinarily deny such motions in the absence of a

17   showing of manifest error in the prior ruling or a showing of new facts or legal authority which

18   could not have been brought to its attention earlier with reasonable diligence.”

19                  1. Dismissal of Trustee Budsberg, Budsberg Law and the Bankruptcy Estate of
                       Mark and Donna Dubois
20
            The Plaintiff seeks reconsideration of the portion of the May 11, 2020 Order dismissing
21
     the claims against Trustee Budsberg, Budsberg Law and the Estate of Mark and Donna Dubois
22
     (collectively “Trustee Budsberg” – as was noted in the May 11, 2020 Order, all the Plaintiff’s
23
     allegations against these Defendants are actions of Trustee Budsberg) pursuant to the doctrine
24

     ORDER ON MOTION FOR RECONSIDERATION OF ORDER ON MOTIONS TO DISMISS AND VARIOUS
     OTHER MOTIONS - 2
              Case 3:20-cv-05005-RJB Document 68 Filed 06/01/20 Page 3 of 12



 1   announced in Barton v. Barbour, 104 U.S. 126 (1881) (“Barton doctrine”) and the trustee’s

 2   quasi-judicial immunity.

 3          In his motion for reconsideration, the Plaintiff claims that he is asserting claims against

 4   Trustee Budsberg pursuant to 28 U.S.C. § 959. Dkt. 62. A limited statutory exception to the

 5   Barton doctrine is codified at 28 U.S.C. § 959(a). In re Crown Vantage, Inc., 421 F.3d 963, 971

 6   (9th Cir. 2005). Section 959(a) provides:

 7          Trustees, receivers or managers of any property, including debtors in possession,
            may be sued, without leave of the court appointing them, with respect to any of
 8          their acts or transactions in carrying on business connected with such property.
            Such actions shall be subject to the general equity power of such court so far as
 9          the same may be necessary to the ends of justice, but this shall not deprive a
            litigant of his right to trial by jury.
10
     28 U.S.C. § 959(a).
11
            The Plaintiff’s motion for reconsideration of the decision to grant Trustee Budsberg’s
12
     motion to dismiss (Dkt. 62) should be denied. The Plaintiff has failed to show a “manifest error
13
     in the prior ruling.” He did not make a “showing of new facts or legal authority which could not
14
     have been brought to [the Court’s] attention earlier with reasonable diligence.”
15
            The May 11, 2020 Order dismissing the claims against Trustee Budsberg based on the
16
     Barton doctrine should be affirmed. Contrary to the Plaintiff’s assertions, reference to 28 U.S.C.
17
     § 959 does not appear in either his Complaint (Dkt. 1) or proposed amended complaint (Dkt. 37-
18
     3). The Plaintiff maintains that he asserts the claim in his response to Trustee Budsberg’s motion
19
     to dismiss. Dkt. 62. The Plaintiff’s response (Dkt. 28) also fails to refer to this statute as well.
20
     Moreover, considering the allegations in the Complaint (Dkt. 1), the proposed amended
21
     complaint (Dkt. 37-1), the arguments raised in the Plaintiff’s response to the motion to dismiss
22
     (Dkt. 28), and this motion for reconsideration, the Plaintiff has failed to allege facts, which, if
23
     true, would state a plausible claim under the limited statutory exception to the Barton doctrine
24

     ORDER ON MOTION FOR RECONSIDERATION OF ORDER ON MOTIONS TO DISMISS AND VARIOUS
     OTHER MOTIONS - 3
              Case 3:20-cv-05005-RJB Document 68 Filed 06/01/20 Page 4 of 12



 1   announced in 28 U.S.C. § 959. In his motion for reconsideration, the Plaintiff now maintains

 2   that he is asserting a §959 claim against Trustee Budsberg based on the following grounds,

 3   which he alleges were “enumerated” in his response to the motion to dismiss:

 4          (1) Trustee’s knowledge of Kirkendoll Order and those actions enumerated in the
            Plaintiff’s response, (2) Trustee’s failed to endorse the $5,071.15 damage check
 5          related to the fire which consumed the 11003 property, (3) Trustee’s failure to pay
            property taxes, (4) Trustee’s failure to pay mortgage payments, (5) Donna DuBois
 6          actions related to the fraudulent property title transfers & the Trustee selling the
            same Properties in the Bankruptcy Estate, and (6) Trustee’s mismanagement of
 7          rental funds, and security deposits. . . The Plaintiff identified, in his Response to
            the Defendants’ Motions, that the Trustee breached his duty as a Trustee, as the
 8          duty of a Trustee are enumerated pursuant to 11 U.S.C. 5545.

 9   Dkt. 62. The Plaintiff argues that “[a]ll of these collectively are actions fit within 28 U.S.C.

10   §959 and ‘such actions shall be subject to the general equity power of such court so far as the

11   same may be necessary to the ends of justice.’” Id.

12          None of these “enumerated” actions state plausible claims against Trustee Budsberg

13   under the § 959 exception. The §959 exception is not applicable here. “By its terms, this limited

14   exception applies only if the trustee or other officer is actually operating the business, and only

15   to ‘acts or transactions in conducting the debtor’s business in the ordinary sense of the words or

16   in pursuing that business as an operating enterprise.” In re Crown Vantage, Inc., at 971-972

17   (internal citations omitted). None of the allegations in any of the Plaintiff’s pleadings are that

18   Trustee Budsberg was actually operating a business. Additionally, the record of this case and the

19   records in the state and bankruptcy courts do not yield the conclusion that Trustee Budsberg was

20   operating a business. “Actions taken in the mere continuous administration of property under

21   order of the court do not constitute an ‘act’ or ‘transaction’ in carrying on business connected

22   with the estate.” Id., at 972. Nothing alleged in any of the Plaintiff’s various pleadings leads to

23   the conclusion that Trustee Budsberg acted in a manner other than in his capacity of

24

     ORDER ON MOTION FOR RECONSIDERATION OF ORDER ON MOTIONS TO DISMISS AND VARIOUS
     OTHER MOTIONS - 4
                Case 3:20-cv-05005-RJB Document 68 Filed 06/01/20 Page 5 of 12



 1   administering or liquidating the bankruptcy estate as directed by the bankruptcy court. “Section

 2   959(a) does not apply to suits against trustees for administering or liquidating the bankruptcy

 3   estate.” Id.

 4           The Plaintiff argues in his motion for reconsideration that the Barton doctrine doesn’t

 5   apply here because Trustee Budsberg acted outside his scope of authority “when he takes or

 6   retains possession of property that is not an asset of the estate;” that his ultra vires actions fit the

 7   third exception to the Barton doctrine. Dkt. 62. The Plaintiff fails to allege sufficient facts to

 8   point to property that Trustee Budsberg improperly took possession of or retained. All the

 9   property identified was property ruled on by the bankruptcy court. The fact that the Plaintiff

10   does not agree with the bankruptcy court’s rulings does not give rise to an exception to the

11   Barton doctrine. If anything, it emphasizes the importance of adherence to the requirement that

12   the bankruptcy court give permission for an action against Trustee Budsberg.

13           The Plaintiff’s motion for reconsideration also challenges the May 11, 2020 Order

14   granting the Trustee’s motion to dismiss based on the Trustee’s quasi-judicial immunity. Dkt.

15   62. The May 11, 2020 Order provided:

16           Additionally, Plaintiff does not meaningfully address Trustee Budsberg and
             Budsberg Law Group’s defense that they are entitled to derived quasi-judicial
17           immunity against most of the Plaintiff’s claims. “Bankruptcy trustees are entitled
             to broad immunity from suit when acting within the scope of their authority and
18           pursuant to court order.” In re Harris, 590 F.3d 730, 742 (9th Cir. 2009). “The
             doctrine of judicial immunity also applies to court approved attorneys for the
19           trustee.” Id. Trustee Budsberg and Budsberg Law Group are entitled to quasi-
             judicial immunity and so the claims asserted against them should be dismissed.
20
     Dkt. 47.
21
             The Plaintiff asserts in the motion for reconsideration that Trustee Budsberg is not
22
     entitled to immunity because “he engaged in ‘ultra vires’ conduct, his actions as previously stated
23
     did not preserve the Estate Property in accordance with his duties as a trustee.” Dkt. 62. The
24

     ORDER ON MOTION FOR RECONSIDERATION OF ORDER ON MOTIONS TO DISMISS AND VARIOUS
     OTHER MOTIONS - 5
              Case 3:20-cv-05005-RJB Document 68 Filed 06/01/20 Page 6 of 12



 1   Plaintiff contends that this “ultra vires” conduct is based on Trustee Budsberg’s failure to complete

 2   his duties as enumerated under 11 U.S.C. § 704, which he asserts “include (2) be accountable for all

 3   property received; (4) investigate the financial affairs of the debtor; (7) unless the court orders

 4   otherwise, furnish such information concerning the estate and the estate’s administration as is

 5   requested by a party in interest.” Dkt. 62. The Plaintiff also points to “the Chapter 7 Trustee’s

 6   Handbook and 11 U.S.C. 554” in which he asserts that “the Trustee has a duty to abandon certain

 7   property where possession of certain property will expose the estate to certain liability.” Id. The

 8   Plaintiff maintains, that “the Trustee breached his duty by failing to abandon the remaining

 9   properties in the bankruptcy estate which is insolvent.” Id.

10          The Plaintiff’s allegations do not support his conclusion that Trustee Budsberg’s actions

11   were “ultra vires.” Plaintiff’s disagreement with the Trustee’s decisions and his conduct all arise

12   from the Trustee’s following of the bankruptcy court orders and/or were taken with full

13   knowledge of the bankruptcy court. Plaintiff does not demonstrate that the May 11, 2020 Order

14   granting Trustee Budsberg’s motion to dismiss on quasi-judicial immunity grounds was in error.

15          The Plaintiff’s motion for reconsideration of the May 11, 2020 Order granting Trustee

16   Budsberg’s motion to dismiss (Dkt. 62) should be denied. The reasoning of the May 11, 2020

17   Order, based on both the Barton doctrine and Trustee Budsberg’s quasi-judicial immunity, is

18   adopted here. The May 11, 2020 Order dismissing Trustee Budsberg, Budsberg law and the

19   bankruptcy estate of Mark and Donna Dubois (Dkt. 47) should be affirmed.

20                  2. Motion for Reconsideration of Award of Fed. R. Civ. P. 11 Sanctions

21          The Plaintiff moves for reconsideration of the May 11, 2020 Order’s decision to grant

22   Trustee Budsberg’s motion for Fed. R. Civ. P. 11 sanctions for bringing this case against him.

23   Dkt. 62. The Plaintiff then argues that: “[t]he law of this circuit requires that imposition of costs

24   and fees under Sec. 1927 may be made only on a finding that the attorney acted recklessly or in

     ORDER ON MOTION FOR RECONSIDERATION OF ORDER ON MOTIONS TO DISMISS AND VARIOUS
     OTHER MOTIONS - 6
              Case 3:20-cv-05005-RJB Document 68 Filed 06/01/20 Page 7 of 12



 1   bad faith.” Dkt. 62. (internal citations omitted). He further argues that “[n]otice and a hearing

 2   should precede imposition of a sanction under Sec. 1927.” Id. The Plaintiff maintains that he has

 3   stated adequate claims against Trustee Budsberg which are not precluded by the Barton doctrine

 4   or by Trustee Budsberg’s quasi-judicial immunity. Id.

 5          As it relates to the award of sanctions, the May 11, 2020 Order provided:

 6          Fed. R. Civ. P. 11(b) provides that:

 7          By presenting to the court a pleading, written motion, or other paper--whether by
            signing, filing, submitting, or later advocating it--an attorney or unrepresented
 8          party certifies that to the best of the person's knowledge, information, and belief,
            formed after an inquiry reasonable under the circumstances:
 9
            (1) it is not being presented for any improper purpose, such as to harass, cause
10          unnecessary delay, or needlessly increase the cost of litigation;

11          (2) the claims, defenses, and other legal contentions are warranted by existing law
            or by a nonfrivolous argument for extending, modifying, or reversing existing law
12          or for establishing new law;

13          (3) the factual contentions have evidentiary support or, if specifically so
            identified, will likely have evidentiary support after a reasonable opportunity for
14          further investigation or discovery; and

15          (4) the denials of factual contentions are warranted on the evidence or, if
            specifically so identified, are reasonably based on belief or a lack of information.
16
            Under Rule 11 (c)(1), “[i]f, after notice and a reasonable opportunity to respond,
17          the court determines that Rule 11(b) has been violated, the court may impose an
            appropriate sanction on any attorney, law firm, or party that violated the rule or is
18          responsible for the violation.” The court may also award the prevailing party
            attorney’s fees. Rule 11(c)(2). . .
19
            Trustee Budsberg moves for Rule 11 sanctions to be awarded “as the court deems
20          fit” for the Plaintiff’s insistence on bringing these claims against him even after
            Trustee Budsberg wrote Plaintiff’s counsel a letter notifying her that under the
21          Barton doctrine she must first get the bankruptcy court’s approval to file these
            claims. Dkt. 21. The Plaintiff filed a response, asserting that no sanctions were
22          warranted. Dkt. 28.

23

24

     ORDER ON MOTION FOR RECONSIDERATION OF ORDER ON MOTIONS TO DISMISS AND VARIOUS
     OTHER MOTIONS - 7
                Case 3:20-cv-05005-RJB Document 68 Filed 06/01/20 Page 8 of 12



 1          The claims asserted against the Trustee here are clearly barred by the Barton
            doctrine. Plaintiff’s counsel was on notice that the Plaintiff’s claims were “not
 2          warranted by existing law or by a nonfrivolous argument for extending,
            modifying, or reversing existing law or for establishing new law.” The Plaintiff
 3          and his counsel have violated Rule 11 by bringing the claims for which this Court
            clearly does not have subject matter jurisdiction to consider. They were aware of
 4          the operation of the Barton doctrine, not only due to the Trustee’s letter (Dkt. 21-
            2) but because after the Trustee filed a motion to dismiss counterclaims that Mr.
 5          Spice asserted against him in the interpleader action (19-5772 RJB, also assigned
            to the undersigned), the Plaintiff immediately abandoned his counterclaims
 6          against the Trustee.

 7          Sanctions should be awarded to Trustee Budsberg and awarded against the
            Plaintiff and his attorney in this case, Tuella Sykes, for their violation of Rule 11,
 8          limited to an award of reasonable attorneys’ fees. Trustee Budsberg should
            inform the Court of the amount of attorneys’ fees expended for bringing this
 9          motion, if any, along with supporting documentation, on or before May 29, 2020.

10
     Dkt. 47.
11
            The Plaintiff’s motion for reconsideration of the order awarding sanctions under Fed. R.
12
     Civ. P. 11 (Dkt. 62) should be denied. The Plaintiff has failed to show a “manifest error in the
13
     prior ruling.” He did not make a “showing of new facts or legal authority which could not have
14
     been brought to [the Court’s] attention earlier with reasonable diligence.”
15
            Contrary to the Plaintiff’s assertions, the sanctions were not awarded pursuant to “Sec.
16
     1927.” Sanctions were awarded pursuant to Fed. R. Civ. P. 11. The Plaintiff had notice and an
17
     opportunity to be heard – he filed a response to the motion for sanctions and argued against
18
     awarding them.
19
            The Plaintiff notes in his motion for reconsideration that in response to an email from
20
     Trustee Budsberg about his intention to file for Rule 11 sanctions, Plaintiff’s lawyer asked for
21
     more time to consult with his client about whether to proceed and Trustee Budsberg did not give
22
     them the extra time. Dkt. 62. The Plaintiff asserts that the Court should reconsider its order to
23
     award sanctions to avoid a “miscarriage of justice.” Id.
24

     ORDER ON MOTION FOR RECONSIDERATION OF ORDER ON MOTIONS TO DISMISS AND VARIOUS
     OTHER MOTIONS - 8
              Case 3:20-cv-05005-RJB Document 68 Filed 06/01/20 Page 9 of 12



 1          This email exchange is not adequate grounds for the court to reconsider the order

 2   granting sanctions. The Plaintiff continued to assert his claims – in both the response and in this

 3   motion for reconsideration. Moreover, the Plaintiff and his lawyer did not seek leave of the

 4   bankruptcy court as is required by Barton. The Plaintiff and his lawyer filed a legally baseless

 5   complaint against Trustee Budsberg, “which was not objectively reasonable and for which there

 6   was not an objectively good faith argument following a reasonable inquiry.” Wavetronix, LLC v.

 7   Myers for DBSI Liquidating Tr., 704 Fed. Appx. 696, 698 (9th Cir. 2017). Plaintiff’s objectively

 8   unreasonable conclusions that the Barton doctrine did not apply does not warrant a reversal of

 9   the decision to award sanctions. Id.

10          The May 11, 2020 Order awarding sanctions against the Plaintiff and his attorney (Dkt.

11   47) should be affirmed.

12                  3. Motion for Reconsideration of Order Renoting Motion for Leave to File
                       Amended Complaint
13
            The Plaintiff moves the Court to reconsider its decision to deny him leave to file the
14
     proposed amended complaint (Dkt. 37-3) against Trustee Budsberg, Budsberg Law, and the
15
     Estate of Mark and Donna Dubois. Dkt. 62.
16
            The Plaintiff’s motion for reconsideration of this portion of the May 11, 2020 Order (Dkt.
17
     62) should be denied. The May 11, 2020 Order considered all the allegations in the Complaint
18
     and proposed amended complaint in determining that Trustee Budsberg, Budsberg Law, and the
19
     Estate of Mark and Donna Dubois’ motion to dismiss should be granted with prejudice and
20
     without leave to amend. The Plaintiff has failed to show a “manifest error in the prior ruling.”
21
     He did not make a “showing of new facts or legal authority which could not have been brought
22
     to [the Court’s] attention earlier with reasonable diligence.”
23

24

     ORDER ON MOTION FOR RECONSIDERATION OF ORDER ON MOTIONS TO DISMISS AND VARIOUS
     OTHER MOTIONS - 9
             Case 3:20-cv-05005-RJB Document 68 Filed 06/01/20 Page 10 of 12



 1          Under Fed. R. Civ. P. 15(a)(2), “a party may amend its pleading only with the opposing

 2   party’s written consent or the court's leave. The court should freely give leave when justice so

 3   requires.” A motion to amend under Rule 15(a)(2), “generally shall be denied only upon

 4   showing of bad faith, undue delay, futility, or undue prejudice to the opposing party.” Chudacoff

 5   v. University Medical Center of Southern Nevada, 649 F.3d 1143 (9th Cir. 2011).

 6          The May 11, 2020 decision to deny the Plaintiff’s motion for leave to file an amended

 7   complaint against Trustee Budsberg, Budsberg Law, or the Estate of Mark and Donna Dubois

 8   should be affirmed. The Plaintiff has been given several attempts in the Complaint, proposed

 9   amended complaint and his various pleadings to articulate a claim against these parties. He has

10   failed to do so. Further attempts would be futile.

11          The undersigned notes that by May 20, 2020, the Plaintiff was ordered to file a proposed

12   amended complaint. Dkt. 47. It provided:

13          As provided below, this Order dismisses most of the claims asserted in the
            Complaint and applies equally to the claims in Plaintiff’s proposed amended
14          complaint. The proposed amendments concern more than just the moving parties
            here, though. If the Plaintiff intends to proceed with his motion for leave to file
15          an amended complaint, he should file a new proposed complaint, removing all
            claims and parties dismissed by this Order by May 20, 2020.
16

17   Id. The Plaintiff was notified that if he wished to proceed with the Motion for Leave to File an

18   Amended Complaint (Dkt. 37), “an updated proposed amended complaint, if any, [WAS] DUE

19   by May 20, 2020.” Dkt. 47 (emphasis in original). As of the date of this Order, the Plaintiff has

20   failed to comply with this portion of the May 11, 2020 Order.

21                   II.     AMOUNT OF FEES TO AWARD AS RULE 11 SANCTION

22          As directed by the Court in the May 11, 2020 Order, Trustee Budsberg submitted the

23   amount of attorneys’ fees that he has incurred as a result of having to defend this action. Dkts.

24

     ORDER ON MOTION FOR RECONSIDERATION OF ORDER ON MOTIONS TO DISMISS AND VARIOUS
     OTHER MOTIONS - 10
             Case 3:20-cv-05005-RJB Document 68 Filed 06/01/20 Page 11 of 12



 1   66 and 67. He states that he has spent 29.4 hours on the case and that he bills his time at $400 an

 2   hour. Id. Trustee Budsberg claims a total of $11,760. Id.

 3          In order to give the parties against whom the sanctions are assessed (the Plaintiff and his

 4   attorney Tuella Sykes) an opportunity to be heard regarding the amount of attorneys’ fees

 5   requested, on or before June 5, 2020, these parties, may if they choose, file a pleading (of not

 6   more than five pages) addressing whether the amount of attorneys’ fees requested are reasonable.

 7   Further assertions of Plaintiff’s meritless claims against Trustee Budsberg, Budsberg Law or the

 8   bankruptcy estate will be considered as grounds that an award of the full $11,760 is warranted.

 9                              III.    MOTION FOR EXTENSION OF TIME

10          Pursuant to Western District of Washington Civ. R. P. 7(d)(2)(A) provides that motions

11   for extension of time should be noted for reconsideration two Fridays after the motion is filed.

12          The Plaintiff’s motion for an extension of time to file the joint status report (Dkt. 65) was

13   filed on May 28, 2020 - Plaintiff improperly noted this motion for May 29, 2020. Id. Plaintiff

14   again failed to follow the Local Rules. This motion (Dkt. 65) should be renoted for June 5, 2020.

15                                                      ORDER

16          Therefore, it is hereby ORDERED that:

17              •   The Plaintiff’s Motion for Reconsideration (Dkt. 62) IS DENIED;

18              •   The May 11, 2020 Order on Motions to Dismiss and Various Other Motions (Dkt.

19                  47) IS AFFIRMED;

20              •   The Plaintiff and his attorney, Tuella Sykes, on or before June 5, 2020, may if

21                  they choose, file a pleading (of not more than five pages) addressing whether the

22                  amount of requested attorneys’ fees is reasonable; and

23

24

     ORDER ON MOTION FOR RECONSIDERATION OF ORDER ON MOTIONS TO DISMISS AND VARIOUS
     OTHER MOTIONS - 11
             Case 3:20-cv-05005-RJB Document 68 Filed 06/01/20 Page 12 of 12



 1              •   Plaintiff’s motion for an extension of time to file the joint status report (Dkt. 65)

 2                  IS RENOTED to June 5, 2020.

 3          The Clerk is directed to send uncertified copies of this Order to all counsel of record and

 4   to any party appearing pro se at said party’s last known address.

 5          Dated this 1st day of June, 2020.

 6

 7
                                           A
                                           ROBERT J. BRYAN
                                           United States District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

     ORDER ON MOTION FOR RECONSIDERATION OF ORDER ON MOTIONS TO DISMISS AND VARIOUS
     OTHER MOTIONS - 12
